DETAILED ACTION
Reopening of Prosecution 
In view of the Appeal Brief filed on 12 January 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) 	file a Reply pursuant to 37 CFR § 1.111; or,
(2) 	initiate a new appeal by filing a Notice of Appeal pursuant to 37 CFR § 41.31 followed by an appeal brief pursuant to 37 CFR § 41.37.  The previously paid Notice of Appeal fee and Appeal Brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR §41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                           



                                                                                                                                                                                                    Status of the Claims
Receipt of Applicant’s Appeal Brief (see above) is acknowledged.  Currently, claims 1, 4 – 8, and 10 - 15 are available for active consideration.  

The rejections set forth in the final office Action mailed 7/10/2020 are withdrawn in
favor of the new Grounds of rejections set forth below.

NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 8, and 10 - 15 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2004/0039343 a1 TO Eppstein, J., et al., claiming priority to 8 June 2000 (“Eppstein ‘343”), in view of us 7,560,004 TO Pereira, C., et al., claiming priority to 4 September 2002, identified on the IDS filed 22 August 2019, cite no. 12 (USPAT), US 2007/0059351 A1 to Murrell, G., et al., claiming priority to 17 October 2003 (“Murrell ‘351”), and US 2004/0253299 A1 to Beier, C., claiming priority to 30 July 2001 (“Beier ‘299”).

The Invention As Claimed 
Applicant claims a flexible controlled-release film for delivering a medicinal or cosmetic agent, comprising a continuous flexible acrylate film with a plurality of microcells, each microcell having a floor, walls, and a top opening, a liquid composition disposed in the microcells, the liquid composition comprising a medicinal or cosmetic agent, a continuous flexible semi-porous sealing layer disposed over the top openings of the plurality of microcells, an adhesive skin contact layer adjacent the continuous flexible semi-porous sealing layer, and a release layer adjacent to the adhesive skin contact layer, wherein the microcells are filled with more than one type of liquid composition comprising medicinal or cosmetic agents, wherein a first plurality of microcells are filled with a first type of liquid composition comprising medicinal or cosmetic agents and a second plurality of microcells are filled with a second type of liquid composition comprising medicinal or cosmetic agents, wherein said medicinal or cosmetic agent is in an amount of about 0.01 to about 40 % by weight based on the total weight of the liquid composition, wherein said liquid composition further comprises an excipient, wherein the continuous flexible film comprising a plurality of microcells comprises an acrylate, wherein the continuous flexible film comprising a 
The Teachings of the Cited Art 
	Eppstein ‘343 discloses a transdermal drug delivery device comprising a tissue interface layer comprising a substrate and at least porator, a plurality of reservoirs in communication with the tissue interface layer, and a controller for the porator (see ¶[0010]; see also claim 37), wherein the reservoirs can be a designated area or chamber within a device which is designed to contain a permeant for delivery through an artificial opening in a biological membrane into an organism and could also contain excipient compounds that enhance the effect of a separately contained bioactive permeant, and can be an open volume space, a gel, a flat planar space that has been coated or treated with a selected compound for subsequent release or reaction, or a permeable solid structure such as a porous polymer (see ¶[0083]), wherein, in an exemplified embodiment, the device is fabricated from a 20-micron thick polycarbonate sheet (see ¶[0159]),  wherein the device delivers active substance, such as bioactive peptides or proteins, therapeutic drugs, vaccines, pain medications, such as hydromorphone (cf. ¶[0181]), permeation enhancers and pH stabilizers, wherein the substances, which could be the same or different, could be delivered simultaneously, sequentially, alternately, or any combination thereof  (see ¶[0099]), see ¶[0124]), wherein certain preferred embodiments would comprise multiple cells joined into a single array, the flux cells being arranged to work synchronously (e.g., by "parallel" cell function, delivering the permeants from a plurality of cells at the same time), for example by synchronous control of individual actuators or by use of actuators that act on multiple cells, the multi-cell device comprising cells with different drugs that are administered on different schedules, or may comprise cells with different functions (see ¶[0187]; see also FIG. 23), wherein the device comprises a single molded component of plastic, or silicone, or the like (see ¶[0201]), wherein, for a device that contains a plurality of microreservoirs, each of which could be isolated from one another, the device is a needle-less delivery system able to deliver a plurality of different drugs, at different, yet controllable/programmable flux rates (see ¶[0202]), wherein the plurality of reservoirs may include at least a first reservoir and a second reservoir, such that the first reservoir may contain a first drug or therapeutically active agent and the second reservoir contains a second drug (see ¶[0203]), and wherein the device comprises a release liner for protection the top of a suitable array (see ¶[0257]).  The reference does not expressly disclose a flexible acrylate film comprising microcells, or a sealing layer comprising poly(vinyl acetate), or liquid compositions within the cells comprising a medicinal agent in an amount of about 0.01 to about 40% by weight based on the total weight of the liquid composition, or about 1.0 to about 20% by weight based on the total weight of the liquid composition.  The teachings of Pereira ‘004, Murrell ‘351, and Beier ‘299 remedy those deficiencies.
	Pereira ‘004 discloses methods and compositions for improving the adhesion properties and switching performance of an electrophoretic display (see Abstract), wherein the displays see Col. 3, l. 67 – Col. 4, l. 4), wherein a display panel comprising microcups may be prepared by microembossing, in which process an embossable composition is coated onto the conductor side of the second electrode layer and embossed under pressure to produce a microcup array (see Col. 4, ll. 7 – 11), wherein the depth of cells is in the range of about 3 to about 100 µm (see Col. 4, ll. 52 – 55), wherein the embossable composition may comprise a thermoplastic, thermoset or a precursor thereof, such as, preferably, multifunctional acrylates (see Col. 4, ll. 16 – 18), wherein a crosslinkable oligomer imparting flexibility, such as urethane acrylate or polyester acrylate, can also be added to improve the flexure resistance of the embossed microcups (see Col. 4, ll. 24 – 26), and wherein the dimension of each individual cells may be in the range of about 10-2 to about 10-6 µm2, a depth of about 3 microns to about 100 microns, and a width of about 15 to about 500 microns (see Col. 4, ll. 52 – 60).
	Murrell ‘351 discloses a transdermal patch comprising a backing layer and an active-agent containing composition, wherein the active agent can be an opioid (see Abstract), wherein the active agent is present in the active agent containing composition is present in an amount from about 0.01 to about 40% wgt (see ¶[0036]), wherein the transdermal patch is a reservoir patch that includes a reservoir of drug defined by the backing layer and a permeable layer of material that contacts the skin and allows the drug to pass through (see ¶[0043]), and wherein the backing layer is made of plastic or other resilient material (see ¶[0044]).
Beier ‘299 discloses transdermal therapeutic systems comprising a reservoir for the administration of pharmaceutically active ingredients (see Abstract), wherein the system see ¶[0017]), wherein the cover layer film comprises poly(vinyl alcohol) (see ¶[0018]).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare a transdermal drug delivery device comprising a tissue interface layer comprising a substrate and at least porator, a plurality of reservoirs in communication with the tissue interface layer, and a controller for the porator, wherein the reservoirs is a permeable solid structure such as a porous polymer, wherein the device is fabricated from a 20-micron thick polycarbonate sheet, wherein the device delivers active substance, such as pain medications, including hydromorphone, wherein the substances, which could be the same or different, could be delivered simultaneously, sequentially, alternately, or any combination thereof , wherein the device further comprises an adhesive layer, wherein preferred embodiments would comprise multiple cells joined into a single array, the multi-cell device comprising cells with different drugs that are administered on different schedules, wherein the device comprises a single molded component of plastic, or silicone, or the like, wherein, for a device that contains a plurality of microreservoirs, each of which are isolated from one another, the device is able to deliver a plurality of different drugs, at different, yet controllable/programmable flux rates, and wherein the device comprises a release liner, as taught by Eppstein ‘343, wherein the array is prepared by microembossing, in which process an embossable composition is coated onto a substrate and embossed under pressure to produce a microcup array, wherein the depth of cells is in the range of about 3 to about 100 µm, wherein the embossable composition comprises multifunctional see ¶[0036]), consistent with the teachings of Eppstein ‘343 to the effect that the drugs in the reservoirs can be the same or different from drugs in other reservoirs, or can contain mixtures of drugs or other molecules, so as to achieve a desired clinical effect.
With respect to the limitation recited in claim 12 directed to the depth of the claimed film of the invention having a thickness “between 10 µm and 200 µm,” the Examiner notes that the cited references do not expressly disclose a range of thickness exactly congruent with the claimed range.  However, the Examiner notes that Pereira ‘004 discloses a device fabricated from a 20-micron thick polymer sheet.  Thus, it is the Examiner’s position that the reference disclose a range of thicknesses that significantly overlaps with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 8, which claim recites a limitation directed to the liquid composition comprising an excipient, it is the Examiner’s position that the “permeants” disclosed by Eppstein ‘343 would meet this express limitation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 4 – 8, and 10 - 15 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has carefully considered Applicant’s arguments set forth in the Appeal Brief filed 12 January 2021, but does not find them persuasive, to the extent at all relevant in light of the new grounds of rejection set forth above.  For example, Applicant argues that “Santini would not motivate one of skill to pursue the flexible controlled release films of claim 1.”  Furthermore, the bulk of Applicant’s subsequent arguments rely on an assertion that Santini ‘898 is not an appropriate reference to apply, either alone or in combination with the secondary references, to read on the invention as claimed.  However, the new grounds of rejection do not rely on Santini ‘858.  Consequently, Applicant’s arguments are unpersuasive.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619